DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froggatt et al. US Pub. No. 2018/0245907 in view of Ukil, Abhisket et al., Distributed Temperature sensing: review of Technology and applications, IEEE sensors Journal (May, 2012) Vol. 12, Issues 6, pp. 885-892 (cited in IDS dated 05/08/2020), Yogeeswaran Us Pub. No. 2019/0113561, and Algaonkar et al. Us Pub. No. 2011/0218790.
Regarding claims 1 and 9, Froggatt teaches a system (Figure 13) comprising: 
an optical fiber associated with a line (Figure 5 and Figure 13; paragraphs 1, 3 and 51; 
an optical fiber-based strain sensor coupled to the optical fiber, the strain sensor transmitting light into the optical fiber and receiving a backscatter signal from the light reflected in the optical fiber (Figure 13; paragraph 51 and 52); and 
a strain processor configured for determining strain distribution along a length of the optical fiber based on the backscatter signal and for determining real-time shape information relating to the line as a function of the determined strain distribution of the optical fiber (paragraphs 3, 51, 52, 55, 56; abstract;).
Froggatt is silent with respect to the line being an overhead electrical transmission line.
Ukil teaches there is known need to monitor overhead transmission lines using optical fiber reflectometry and specifically to monitor sag in lines (page 889, section H).
Yogeeswaran teaches to couple optical fibers to overhead transmission lines (Figure 2).
Algaonkar teaches to monitor power cables for temperature which produces sag (paragraph 5).
It would have been obvious to a person having ordinary skill in the art at the time of filing to utilize the shape measurement teachings of Froggatt and apply them to power transmission line measurements of shape to determine sag for the purposes of solving the known problem of sag monitoring over long distances allowing for quick response from utility companies to maintain overhead transmission lines properly.
The method of claim 9 is obvious performed by the apparatus of claim 1.
Regarding claims 2 and 10, the transmission lines taught by Ukil, Yogeeswaran, and Algaonkar inherently have a conductor.
Froggatt, Ukil, Yogeeswaran,and Algaonkar are silent with respect to wherein the transmission line comprises a conductor having at least one embedded glass fiber and wherein the optical fiber associated with the transmission line comprises the embedded glass fiber.
However Yogeeswaran teaches to couple an optical fiber to a transmission line.
The examiner takes official notice it is well known to use a glass fiber for an optical fiber.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the transmission line comprises a conductor having at least one embedded glass fiber and wherein the optical fiber associated with the transmission line comprises the embedded glass fiber for the purposes of increasing the accuracy of measurements because glasses shape does not drastically change with changes in temperature therefore sag caused by temperature increases would be due to the transmission line itself and not the optical fiber.
Regarding claims 3 and 11, Yogeeswaran teaches wherein the optical fiber is attached to the transmission line along a length thereof (Figure 2).
Regarding claims 4 and 12, Froggatt, Ukil, Yogeeswaran,and Algaonkar as applied to claim 1 are silent with respect to wherein the strain processor is further configured to determine a temperature distribution of the optical fiber based on the backscatter signal, the determined temperature distribution being representative of a corresponding temperature distribution of the transmission line.
Algaonkar teaches a need to monitor temperature distribution along a transmission line (paragraph 5).
Ukil teaches a need to monitor temperature distribution along a transmission line (page 889, section H).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the strain processor is further configured to determine a temperature distribution of the optical fiber based on the backscatter signal, the determined temperature distribution being representative of a corresponding temperature distribution of the transmission line for the purposes of increasing the flexibility fo the system by allowing for measurements of temperature to determine if a sag event is likely or damage is occurring to a transmission line.
Regarding claims 5 and 13, Froggatt teaches wherein the optical fiber-based strain sensor coupled to the optical fiber comprises an interrogator for transmitting the light into the optical fiber and collecting backscattered signal from the optical fiber (Figure 13).
Regarding claims 6, 14, and 15, Froggatt teaches wherein the optical fiber-based strain sensor comprises a main interferometer receiving light from a light source and configured to compare a reference signal based on the received light to the backscatter signal from the optical fiber (Figure 13, interferometric interrogator 54, the backscatter light from fiber optic sensor interacts with the reference arm which is the arm on top of the fiber optic sensor arm).
Claims 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froggatt, Ukil, Yogeeswaran,and Algaonkar as applied to claims 1, 6, 9, and 15 above, and further in view of Du, Yang, et al. "Cryogenic temperature measurement using Rayleigh backscattering spectra shift by OFDR." IEEE Photonics Technology Letters 26.11 (2014): 1150-1153.
Regarding claims 7 and 16, Froggatt teaches an auxiliary interferometer (Figure 13, 52).
However, Froggatt is silent with respect to wherein the optical fiber-based strain sensor further comprises an auxiliary interferometer receiving the light from the light source and configured to provide a clock signal based thereon.
Du teaches wherein the optical fiber-based strain sensor further comprises an auxiliary interferometer receiving the light from the light source and configured to provide a clock signal based thereon (Figure 2; page 1152 section III first paragraph “the auxiliary interferometer provides an external clock…for reducing the nonlinearity of the frequency tuning…”).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the optical fiber-based strain sensor further comprises an auxiliary interferometer receiving the light from the light source and configured to provide a clock signal based thereon for the purposes of reducing the nonlinearity of frequency tuning (Du: page 1152 section III first paragraph).
Regarding claims 8 and 17, Froggatt is silent with respect to wherein the optical fiber-based strain sensor comprises a Rayleigh scattering-based optical frequency domain reflectometry sensor.
However, Froggatt does teach OFDR (abstract; paragraph 10).
Yogeeswaran teaches Rayleigh OTDR for power lines (paragraph 58).
Algaonkar teaches Rayleigh OTDR for power lines (paragraph 45).
Du teaches Rayleigh OFDR (page 1150 right hand column first full paragraph “Rayleigh backscattering can be used to achieve…distributed strain or temperature measurements with high sensitivity and high spatial resolution”).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have Rayleigh OFDR for the purposes of increasing the accuracy of backscattered measurements by increasing the sensitivity and spatial resolution.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froggatt et al. US Pub. No. 2018/0245907 in view of Ukil, Abhisket et al., Distributed Temperature sensing: review of Technology and applications, IEEE sensors Journal (May, 2012) Vol. 12, Issues 6, pp. 885-892 (cited in IDS dated 05/08/2020), Yogeeswaran Us Pub. No. 2019/0113561, Algaonkar et al. Us Pub. No. 2011/0218790, and Du, Yang, et al. "Cryogenic temperature measurement using Rayleigh backscattering spectra shift by OFDR." IEEE Photonics Technology Letters 26.11 (2014): 1150-1153.
Regarding claim 18, Froggatt teaches a system (Figure 13) comprising: 
an optical fiber associated with a line (Figure 5 and Figure 13; paragraphs 1, 3 and 51;
a light source (Figure 13, 50); 
a main interferometer receiving light from the light source (Figure 13, 54), the main interferometer configured to generate reference signal as a function of a portion of the received light and to transmit a portion of the received light to an optical fiber under test, the main interferometer further configured to receive a backscatter signal from light reflected in the optical fiber and compare the reference signal to the backscatter signal (Figure 13, the fiber under test is the fiber optic sensor, the light is backscattered and interacts with the reference arm which is the arm of the interferometer that does not contain the fiber optic sensor); 
an auxiliary interferometer (Figure 13, 52); and 
a strain processor configured for determining strain distribution along a length of the optical fiber based on the backscatter signal and the reference signal and for determining real-time shape information relating to the transmission line as a function of the determined strain distribution of the optical fiber (paragraphs 3, 51, 52, 55, 56; abstract;).
Froggatt is silent with respect to the line being an overhead electrical transmission line; an auxiliary interferometer receiving light from the light source and configured to provide a clock signal based thereon.
Ukil teaches there is known need to monitor overhead transmission lines using optical fiber reflectometry and specifically to monitor sag in lines (page 889, section H).
Yogeeswaran teaches to couple optical fibers to overhead transmission lines (Figure 2).
Algaonkar teaches to monitor power cables for temperature which produces sag (paragraph 5).
It would have been obvious to a person having ordinary skill in the art at the time of filing to utilize the shape measurement teachings of Froggatt and apply them to power transmission line measurements of shape to determine sag for the purposes of solving the known problem of sag monitoring over long distances allowing for quick response from utility companies to maintain overhead transmission lines properly.
Froggatt, Ukil, Yogeeswaran, Algaonkar are silent with respect to an auxiliary interferometer receiving light from the light source and configured to provide a clock signal based thereon.
Du teaches wherein the optical fiber-based strain sensor further comprises an auxiliary interferometer receiving the light from the light source and configured to provide a clock signal based thereon (Figure 2; page 1152 section III first paragraph “the auxiliary interferometer provides an external clock…for reducing the nonlinearity of the frequency tuning…”).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the optical fiber-based strain sensor further comprises an auxiliary interferometer receiving the light from the light source and configured to provide a clock signal based thereon for the purposes of reducing the nonlinearity of frequency tuning (Du: page 1152 section III first paragraph).
Regarding claim 19, Froggatt, Ukil, Yogeeswaran, Algaonkar, and Du as applied to claim 18 are silent with respect to wherein the strain processor is further configured to determine a temperature distribution of the optical fiber based on the backscatter signal, the determined temperature distribution being representative of a corresponding temperature distribution of the transmission line.
Algaonkar teaches a need to monitor temperature distribution along a transmission line (paragraph 5).
Ukil teaches a need to monitor temperature distribution along a transmission line (page 889, section H).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the strain processor is further configured to determine a temperature distribution of the optical fiber based on the backscatter signal, the determined temperature distribution being representative of a corresponding temperature distribution of the transmission line for the purposes of increasing the flexibility fo the system by allowing for measurements of temperature to determine if a sag event is likely or damage is occurring to a transmission line.
Regarding claim 20, Froggatt is silent with respect to wherein the optical fiber-based strain sensor comprises a Rayleigh scattering-based optical frequency domain reflectometry sensor.
However, Froggatt does teach OFDR (abstract; paragraph 10).
Yogeeswaran teaches Rayleigh OTDR for power lines (paragraph 58).
Algaonkar teaches Rayleigh OTDR for power lines (paragraph 45).
Du teaches Rayleigh OFDR (page 1150 right hand column first full paragraph “Rayleigh backscattering can be used to achieve…distributed strain or temperature measurements with high sensitivity and high spatial resolution”).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have Rayleigh OFDR for the purposes of increasing the accuracy of backscattered measurements by increasing the sensitivity and spatial resolution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5,026,141 teaches monitoring power lines by attaching an optical fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877